Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 12/30/2021.
	Claims 1, 2, 4-7, 9-12, 14, 15, and 17-19 are amended.
	Claims 1-20 remain pending.

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 12/30/2021 pg. 10-11, that Freeman does not teach, “acquiring a medical image dataset of a scanned subject from a medical imaging system, and responsive to acquiring the medical image dataset: displaying a timeline bar of the medical image dataset via a graphical user interface (GUI) of a display device; and forming a first tab within the GUI that when selected, displays the medical image dataset at a viewport of the GUI; adjusting a position of a first key image indicator along the timeline bar and adjusting a position of a second key image indicator along the timeline bar; and responsive to the adjusting of the position of the first key image indicator along the timeline bar and adjusting the position of the second key image indicator along the timeline bar: generating an image subset from the medical image dataset based on the adjusted position of the first key image indicator and the adjusted 
	Response to Argument 1, the examiner respectfully disagrees. Freeman teaches in para. [0008] that the patient interface information may include an indication that the first medical device may be coupled to a patient via the one or more patient interface devices. Thus the limitation of, “acquiring a medical image dataset of a scanned subject from a medical imaging system, and responsive to acquiring the medical image dataset”, is equivalent to how the patient interface devices obtains scanned information from sensors connected to a patient and displays the information on an interface.
	Freeman further teaches in para. [0155], and Fig. 6A-B, that the interactive timeline 190 may recognize as input the two times indicated by each finger of the caliper gesture and set these times as the boundaries of the playback interval 62. The limitation of, “adjusting a position of a first key image indicator along the timeline bar and adjusting a position of a second key image indicator along the timeline bar; and responsive to the adjusting of the position of the first key image indicator along the timeline bar and adjusting the position of the second key image indicator along the timeline bar: generating an image subset from the medical image dataset based on the adjusted position of the first key image indicator and the adjusted position of the second key image indicator; and  storing the image subset for replay”, is equivalent to how the user interface updates when a user changes the boundaries of the playback interval and allows for playback of the updated interval. 

  
Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 12/30/2021, pg. 12 that there is insufficient motivation to combine Berry with Freeman. 
Response to Argument 2, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is noted that Freeman and Berry are in similar fields of art, in that they both deal with problems related to viewing user selected segments along a 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20200121199 “Freeman” in light of U.S. Patent Application Publication NO. 20130132839 “Berry”.
Claim 1:
Freeman teaches a method for a medical image management system, comprising:	 acquiring a medical image dataset (i.e. para. [0005], configured to receive signals indicative of patient data from one or more patient interface devices) of a scanned subject from a medical imaging system, and responsive to acquiring the medical image dataset (i.e. para. [0008], “The patient interface information may include an indication that the first medical device may be coupled to a patient via the one or more patient interface devices and an indication of one or more of a type of therapy and a type of sensor provided by the one or more patient interface devices”, wherein a scanned subject from a medical imaging system is equivalent to a patient medical device signals acquired from a medical device and displayed on a patient monitor)	 displaying a timeline bar of the medical image dataset via a graphical user interface (GUI) of a display device (i.e. para. [0155], FIG. 6A, in an implementation, the interactive timeline 190 may include one or more data window time selectors 622a and 622b (e.g., a first time selector and a second time selector));	 (i.e. para. [0141], The playback interface 125 may include a data display window 510. The data display window 510 may be configured to display one or more visual representations of the patient data);	 adjusting a position of a first key image indicator along the timeline bar and adjusting a position of a second key image indicator along the timeline bar (i.e. para. [0155], “the user may position the first time selector 622a to set a start time for the playback interval 623 and may position the second time selector 622b to set an end time for the playback interval 623”, wherein the first and second time selectors are belong in an interactive timeline as displayed in Fig. 5);	 and responsive to the adjusting of the position of the first key image indicator along the timeline bar and adjusting the position of the second key image indicator along the timeline bar (i.e. para. [0158], Fig. 6A-B, “the playback interface 125 may capture a touchscreen gesture 610 to determine the playback interval 623”, wherein a user adjusts the position of first time selector 622A and second time selectors 622B from a position in Fig. 6A to Fig. 6B):	 generating an image subset from the medical image dataset based on the adjusted position of the first key image indicator and the adjusted position of the second key image indicator (i.e. para. [0158], “the interactive timeline 190 may recognize as input the two times indicated by each finger of the caliper gesture and set these times as the boundaries of the playback interval 62”, wherein it is noted that an image subset is generated by the new position of the boundaries set by a user’s fingers in Fig. 6B comparted to Fig. 6A);	 and storing the image subset for replay (i.e. para. [0159], “the playback interface 125 may provide looped playback of the patient data over the playback interval 623”, wherein it is noted that an image subset for replay is equivalent to how the user may view a looped playback of the patient data) (i.e. para. [0159], Fig. 6B, “the playback interface 125 may provide the patient data from the start time of the playback interval 623 to the stop time of the playback interval 623 and then repeat this playback at the start time of the playback interval 623 to provide the data loop”, wherein the playback interface is updated to loop playback of the updated interval selected in Fig. 6B).
	While Freeman teaches displaying a medical image data set at a viewport of the GUI, storing the image subset for replay, and updating the viewport to display the image subset, Freeman may not explicitly teach 
	forming a first tab within the GUI that when selected, displays the medical image dataset at a viewport of the GUI, and 
	storing the image subset for replay by forming a second tab within the GUI horizontally adjacent to the first tab that when selected, updates the viewport to display the image subset
	However, Berry teaches 
forming a first tab within the GUI that when selected, displays the (i.e. para. [0036], “the user may move the vertical timeline cursor to any desired position along the length of the timeline either by dragging the square button shown on the track inside the "Monitor" panel”, wherein the first tab is equivalent to the monitor panel that can be selected to view the an image set from 4:50:22 to 7:46:01) and 
	storing the image subset for replay by forming a second tab within the GUI horizontally adjacent to the first tab that when selected, updates the viewport to display the image subset (i.e. para. [0027], Fig. 3, “Each individual timeline marker shown in the "Marker List" panel may be selected to trigger an automatic display within the "Marker" panel of one or more of data entry fields”, wherein it is noted that the Marker list panel is horizontally adjacent to a Monitor tab and allows for the automatic display of the selected video marker in the Marker panel tab).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add forming a first tab within the GUI that when selected, displays the medical image dataset at a viewport of the GUI, and storing the image subset for replay by forming a second tab within the GUI horizontally adjacent to the first tab that when selected, updates the viewport to display the image subset
, to Freeman’s timeline selection for medical images, with the horizontally adjacent tabs that allow the selection and display of user created markers, which are a collection of video frames from a starting and ending time as taught by Berry. One would have been motivated to combine the display panels of Berry with timeline selection for medical images of Freeman, and would have had a reasonable expectation of success as the combination reduces the time it takes for a user to navigate a timeline of data and provides more efficient tools for viewing and organizing a sequence of images.

Claim 2:	


Freeman further teaches 
wherein generating the image subset from the medical image dataset based on the adjusted position of the first key image indicator and the adjusted position of the second key image indicator includes:	 determining a first key image of the image subset from the medical image dataset (i.e. para. [0182], Fig. 6A-B, The time selection controls (e.g., … the one or more data window time selectors 622a and 622b) may permit the user of the playback interface 125 to selectively review data at times at which significant events of interest occurred) based on the adjusted position of the first key image indicator (i.e. para. [0158], Fig. 6A-B, “the user may use the touchscreen gesture 610 to drag or slide the time selectors 622a and 622b along the interactive timeline 190”, wherein it is noted that a first time selector 622a in Fig. 6B has been adjusted from Fig. 6A);	 and determining a second key image of the image subset from the medical image dataset based on the adjusted position of the second key image indicator i.e. para. [0155], “position the second time selector 622b to set an end time for the playback interval 623”, wherein it is noted that a second time selector 622B in Fig. 6B has been adjusted from Fig. 6A).  

Claim 3:
Freeman and Berry teach the method of claim 2.

wherein the first key image defines a beginning boundary of the image subset and the second key image defines an end boundary of the image subset (i.e. para. [0155], the user may position the first time selector 622a to set a start time for the playback interval 623 and may position the second time selector 622b to set an end time for the playback interval 623).
  
Claim 4:
Freeman and Berry teach the method of claim 3.
Berry further teaches
wherein forming the second tab includes generating a label of the second tab from a frame number of the first key image and a frame number of the second key image (i.e. para. [0017], it is noted in the Marker List panel that, “a timeline marker's in and out points may define or designate a particular time interval of the timeline”, wherein a first and second frame number are equivalent to the “in” and “out” time points of each marker).  

Claim 5:	
Freeman and Berry teach the method of claim 4.
Berry further teaches wherein the second tab is formed horizontally adjacent to the first tab, and further comprising:	  only while the second tab is selected, displaying a fill at the second tab (i.e. it is noted in Fig. 3, that the Marker list is horizontally adjacent to the Monitor tab. It is also noted in para. [0027], Fig. 3 that, “each individual timeline marker shown in the "Marker List" panel may be selected to trigger an automatic display within the "Marker" panel of one or more of data entry fields, informational data, and controls for the selected individual timeline marker”,  wherein a fill is equivalent to the automatic display of the controls and template at a position near the Marker list as a result of user selection of the timeline marker in the Marker List as seen in Fig. 14).

Claim 6:
Freeman and Berry teach the method of claim 4.
Freeman teaches a medical image dataset (i.e. para. [0194], the playback interface 125 may enable the user to playback data based on a specific medical condition of the patient). 
Freeman further teaches 
adjusting a position of a third key image indicator along the timeline bar and adjusting a position of a fourth key image indicator along the timeline bar (i.e. para. [0158], Fig. 6A-B, “the user may use the touchscreen gesture 610 to drag or slide the time selectors 622a and 622b along the interactive timeline 190”, wherein it is noted that it would have been obvious to iterate the process of moving the time selectors 622a and 622b into a third and fourth position along the interactive timeline 190);	 generating a second image subset from the medical image dataset based on the adjusted position of the third key image indicator and the adjusted position of the fourth (i.e. para. [0155], “the user may position the first time selector 622a to set a start time for the playback interval 623 and may position the second time selector 622b to set an end time for the playback interval 623”, wherein a second image subset is equivalent to how the iterative process of moving the time selectors 622a and 622b into a third and fourth position along the interactive timeline 190 generates another playback interval that can be looped by a user);	Berry further teaches
and forming a third tab within the GUI horizontally adjacent to the second tab that when selected, updates the viewport to display the second image subset (i.e. para. [0042], Fig. 3, “user interface component 150 may operate collectively to provide various methods for the creation of new timeline markers, and addition of newly-created timeline markers to the collection of timeline markers being currently displayed in the timeline marker region”, wherein it is noted that new timeline markers created and displayed in the Marker List tab are horizontally adjacent to the Marker list in that a horizontal ray may be passed between the each of the two bodes. It is also noted in para. [0027] a timeline marker “may be selected to trigger an automatic display within the "Marker" panel”, and thus be replayed) .  
Claim 7:
 Freeman and Berry teach method of claim 6.
Freeman further teaches wherein generating the second image subset from the medical image dataset based on the adjusted position of the third key image indicator (i.e. para. [0155], “the user may position the first time selector 622a to set a start time for the playback interval 623 and may position the second time selector 622b to set an end time for the playback interval 623”, wherein a third and fourth key image indicator are equivalent to how the iterative process of moving the time selectors 622a and 622b into a third and fourth position along the interactive timeline 190 generates an adjusted third and fourth position of time selectors 622a and 622b).  

Claim 8:	
Freeman and Berry teach the method of claim 7.
Berry further teaches
 wherein a frame number of the third key image or a frame number of the fourth key image is between the frame number of the first key image and the frame number of the second key image (i.e. it is noted in Fig. 14, that Marker’s “Minnie” and “Subclip 1”, are displayed with “In” and “Out” times of respectively 2:32:09-3:23:24 and 3:38:01-4:25:27).  

Claim 9:
Freeman and Berry teach the method of claim 1.
Freeman further teaches,
 wherein acquiring the medical image dataset from the medical imaging system includes storing the medical image dataset to a memory of the medical image management system while the medical image dataset is generated by the medical imaging system (i.e. para. [0044], “The medical device may include one or more processors, memory, and associated circuitry configured to receiver, process, and analyze these signals to generate and/or determine patient data. During therapy delivery, a user of a medical device may view and/or review the patient data via a display or other output device of the medical device”, wherein all the signals obtained from patient data are stored in the memory of the medical device for a user to review).  

Claim 10:
 Freeman and Berry teach the method of claim 4.
Berry teaches further comprising:	 selecting the second tab within the GUI;	 and responsive to selecting the second tab, displaying the frame number of the first key image at a first frame number indicator at a first end of the timeline bar, and displaying the frame number of the second key image at a second frame number indicator at an opposing, second end of the timeline bar (i.e. para. [0050], “FIG. 2 to FIG. 3, five more members are also added to the "Marker List" panel, one for each of the five additional timeline markers shown adjacent the timeline”, wherein the selection of a timeline maker “Minne” within the Marker List tab results in the display of a beginning frame time 02:27:17 and ending frame time of 03:30:11 to be displayed in the Time View tab).  

Claim 11:
Freeman and Berry teach the method of claim 10.
Berry teaches further comprising:	 responsive to selecting the second tab, displaying a fill at a highlight portion of the second tab and clearing a fill at a highlight portion of the first tab (i.e. it is noted in para. [0068],  Fig. 14, that a, “"Test Marker 0" is selected, and a corresponding template is displayed inside the "Marker" panel”, wherein clearing a fill at a highlighted portion of the first tab and displaying a fill at a highlight portion of the second tab is equivalent the automatic display of the controls corresponding to the selected “Test Marker 0” as well as the dotted line highlighting the selection of “Test Marker 0”).  

Claim 13:
Freeman and Berry teach the method of claim 1.
Freeman further teachers
wherein adjusting the position of the first key image indicator includes moving the first key image indicator to a first position along the timeline bar, where the first position is one of a plurality of different positions along the timeline bar (i.e. para. [0155], the user may position the first time selector 622a to set a start time for the playback interval 623 and may position the second time selector 622b to set an end time for the playback interval 623), with each position of the plurality of different positions representing a respective image frame of the medical image dataset (i.e. para. [0061], The user of the playback interface 125 may interact with the playback interface 125 to select time periods of interest and review the patient data corresponding to the selected time periods) .  

Claim 14:
Freeman teaches a medical image management system, comprising:	a display device (i.e. para. [0053], Fig. 1A, display screen 115);	 a processor (i.e. para. [0004], The selective display of the playback interface may include the at least one first processor);	 a user interface device (i.e. para. [0053], Fig. 1A, operational interface 135);	 and a non-transitory memory configured with executable instructions stored thereon that when executed cause the processor (i.e. para. [0006], at least one processor coupled to at least one memory … the at least one processor configured to) to: 
	 first, acquire, from a medical imaging system, a medical image dataset (i.e. para. [0005], configured to receive signals indicative of patient data from one or more patient interface devices) then, display a timeline bar of the medical image dataset via a graphical user interface (GUI) of the display device (i.e. para. [0155], FIG. 6A, “in an implementation, the interactive timeline 190 may include one or more data window time selectors 622a and 622b (e.g., a first time selector and a second time selector)”, wherein it is noted that a timeline of medical signals of patient data cannot be displayed without first obtaining signals indicative of patient data), and i.e. para. [0141], The playback interface 125 may include a data display window 510. The data display window 510 may be configured to display one or more visual representations of the patient data);	 generate an image subset from the medical image dataset responsive to a user input to the GUI via the user interface device including adjusting a position of a first key image indicator along the timeline bar and adjusting a position of a second key image indicator along the timeline bar, where the image subset is based on the adjusted  position of the first key image indicator and the adjusted position of the second key image indicator (i.e. para. [0158], “the interactive timeline 190 may recognize as input the two times indicated by each finger of the caliper gesture and set these times as the boundaries of the playback interval 62”, wherein it is noted that an image subset is generated by the new position of the boundaries set by a user’s fingers in Fig. 6B comparted to Fig. 6A);	 (i.e. para. [0159], Fig. 6B, “the playback interface 125 may provide the patient data from the start time of the playback interval 623 to the stop time of the playback interval 623 and then repeat this playback at the start time of the playback interval 623 to provide the data loop”, wherein the playback interface is updated to loop playback of the updated interval selected in Fig. 6B).
 	While Freeman teaches displaying a medical image data set at a viewport of the GUI and updating the viewport to display the image subset, Freeman may not explicitly teach to
	form a first tab within the GUI that when selected, displays the medical image dataset at a viewport of the GUI, and 
	form a second tab horizontally adjacent to the first tab within the GUI, automatically select the second tab, and update the viewport to display the image subset while the second tab is selected.
	However, Berry teaches to
form a first tab within the GUI that when selected, displays the (i.e. para. [0036], “the user may move the vertical timeline cursor to any desired position along the length of the timeline either by dragging the square button shown on the track inside the "Monitor" panel”, wherein the first tab is equivalent to the monitor panel that can be selected to view the image set from 4:50:22 to 7:46:01), and 
	form a second tab horizontally adjacent to the first tab within the GUI, automatically select the second tab, and update the viewport to display the image subset while the second tab is selected (i.e. para. [0027], Fig. 3, “Each individual timeline marker shown in the "Marker List" panel may be selected to trigger an automatic display within the "Marker" panel of one or more of data entry fields”, wherein it is noted that the Marker list panel is horizontally adjacent to a Monitor tab and allows for the automatic display of the selected video marker in the Marker panel tab).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to form a first tab within the GUI that when selected, displays the medical image dataset at a viewport of the GUI, and form a second tab horizontally adjacent to the first tab within the GUI, automatically select the second tab, and update the viewport to display the image subset while the second tab is selected, to Freeman’s timeline selection for medical images, with the horizontally adjacent tabs that allow the selection and display of user created timeline markers, which are a collection of video frames from a starting and ending time as taught by Berry. One would have been motivated to combine the display panels of Berry with timeline selection for medical images of Freeman, and would have had a reasonable expectation of success as the combination reduces the time it takes for a user to navigate a timeline of data and provides more efficient tools for viewing and organizing a sequence of images.

Claim 15:
Freeman and Berry teach the medical image management system of claim 14.
Freeman teaches further comprising executable instructions stored on the non-transitory memory that when executed, cause the processor to:	display the medical image dataset at a display panel of the GUI prior to the generation of the image subset (i.e. para. [0045], The operational interface may display and/or otherwise provide the operational information in real-time as it is captured, generated, and/or collected by the medical device during an ongoing medical event. Thus the user may view the patient data in real-time); and	Berry further teaches
 responsive to the forming of the second tab, replace the (i.e. para. [0036], “ the user may move the vertical timeline cursor to any desired position along the length of the timeline either by dragging the square button shown on the track inside the "Monitor" panel…. Subsequent to positioning the vertical timeline cursor, the user may activate the appropriate one of the two "Set" buttons shown in the "Marker" panel in order to establish either a … beginning or starting point on the video timeline … or stopping point on the same video timeline”, wherein the display panel is equivalent to the monitor panel, and the second tab is equivalent to a timeline marker in a marker list, wherein the creation of adjusted in and out points of the timeline marker replace the image dataset previously displayed in the monitor panel that were displayed before the establishment of the new starting and ending point of the created timeline marker).  

Claim 16:
Freeman and Berry teach the medical image management system of claim 14.
Freeman further teaches
wherein the timeline bar includes a first end representing a beginning image frame of the medical image dataset and a second end representing an end image frame (i.e. para. [0155], the user may position the first time selector 622a to set a start time for the playback interval 623 and may position the second time selector 622b to set an end time for the playback interval 623), with a beginning key frame of the image subset represented by a first bracket on the timeline bar (i.e. para. [0183], Fig. 6B, time selector 622a) and an end key frame of the image subset represented by a second bracket on the timeline bar (i.e. para. [0183], Fig. 6B, time selector 622b).  

Claim 17:
Freeman and Berry teach the medical image management system of claim 16.
 further comprising executable instructions stored on the non-transitory memory that when executed, cause the processor to:	 adjust a position of the first bracket on the timeline bar responsive to a user input to move the first bracket via the user interface device;	 adjust a position of the second bracket on the timeline bar responsive to a user input to move the second bracket via the user interface device dataset (i.e. para. [0155], the user may position the first time selector 622a to set a start time for the playback interval 623 and may position the second time selector 622b to set an end time for the playback interval 623);	 and update the beginning key frame of the image subset based on the adjusted position of the first bracket, and update the end key frame of the image subset based on the adjusted position of the second bracket (i.e. para. [0159], Figs. 6A-B, the interactive timeline 190 may recognize as input the two times indicated by each finger of the caliper gesture and set these times as the boundaries of the playback interval 623. As another example, the user may use the touchscreen gesture 610 to drag or slide the time selectors 622a and 622b along the interactive timeline 190).  
Berry further teaches to 
update a label of the second tab based on the beginning key frame and the end key frame (i.e. para. [0037], “the in and out points of the modified timeline marker may be adjusted to align with their corresponding in and out times on the timeline… redefinition of a timeline marker's time interval may be achieved by dragging a handle that moves the in point and a dragging a handle that moves the out point”, wherein the label of the timeline marker is updated as the user adjusts the timeline marker’s start and end points on the Time View timeline).  

Claim 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20200121199 “Freeman” in light of U.S. Patent Application Publication NO. 20130132839 “Berry”, and further in light of and further in view of U.S. Patent Application Publication NO. 20080155421 “Ubillos”.
Claim 12:
Freeman and Berry teach the method of claim 10.
While Freeman-Berry teach a second tab within the GUI, Freeman and Berry may not explicitly teach

However, Ubillos teaches
wherein the selecting of the second tab within the GUI occurs automatically responsive to the forming of the second tab (i.e. para. [0010], Fig. 2, “upon detecting that the user has selected a frame, creating a group of frames the group of frames including the selected frame and transferring the created group of frames to the project pane”, wherein the forming the second tab resulting in the automatic selection of the second tab is equivalent to the creation of a group of frames being automatically transferred to be displayed in a project pane). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the selecting of the second tab within the GUI occurs automatically responsive to the forming of the second tab, to Freeman-Berry’s display of created tabs of video frames, with the automatic selection of video frames for display in a second tab corresponding to the project pane of the GUI as taught by Ubillos. One would have been motivated to combine Ubillos with Freeman-Berry, and would have had a reasonable expectation of success as the combination reduces the tediousness involved in viewing and editing a series of images.

Claim 18:
Freeman teaches a method, comprising:	 acquiring a medical image dataset (i.e. para. [0005], configured to receive signals indicative of patient data from one or more patient interface devices)  (i.e. para. [0008], “The patient interface information may include an indication that the first medical device may be coupled to a patient via the one or more patient interface devices and an indication of one or more of a type of therapy and a type of sensor provided by the one or more patient interface devices”, wherein while acquiring the medical image dataset during a scan of the subject is equivalent to how the display  of patient data may, para. [0163], “include the sensor data and the associated time stamps. Time stamps corresponding to a current and/or near-current time may correspond to real-time data (e.g., a real-time portion of the patient data)”);	 generating a first image subset from the medical image dataset by selecting, from a timeline bar, a beginning, first key frame and an end, second key frame of the first image subset (i.e. para. [0155], Fig. 5, 6A-B, “the user may position the first time selector 622a to set a start time for the playback interval 623 and may position the second time selector 622b to set an end time for the playback interval 623”, wherein it is noted that the time selectors are along an interactive timeline 190) from a total amount of image frames of the medical image dataset (i.e. para. [0163], “a position of the time selector 622b is real-time data or historical data”, wherein a total amount of image frames is equivalent to the displayed data from the historical start of time to the real-time current data) responsive to a user input (i.e. para. [0163], The user of the playback interface 125 may interact with the playback interface 125 to select time periods of interest);(i.e. para. [0155], The playback interval 623 may be, for example, an interval of time over which the data display window 510 provides patient data associated with the time stamps).
Freeman does not explicitly teach 
generating a first label for the first image subset from a frame number of the first key frame and a frame number of the second key frame.
 displaying the first label at a first tab of the graphical user interface;
However, Berry teaches
generating a first label for the first image subset from a frame number of the first key frame and a frame number of the second key frame (i.e. para. [0017], it is noted in the Marker List panel that, “a timeline marker's in and out points may define or designate a particular time interval of the timeline”, wherein a first and second frame number are equivalent to the “in” and “out” time points of each marker).
 displaying the first label at a first tab of the graphical user interface i.e. para. [0033], Fig. 3, it is noted that, “each individual timeline marker listed in the "Marker List" panel may be individually selected”, wherein a tab is equivalent to the display of each individual marker in the “Marker List”). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add generating a first label for the first image subset from a frame number of the first key frame and a frame number of the second key frame, displaying the first label at a first tab of the graphical user interface, to Freeman’s playback system for a medical device, with generating a first label for the first image subset from a frame number of the first key frame and a frame number of the  as taught by Berry. One would have been motivated to combine Berry with Freeman, and would have had a reasonable expectation of success as the combination reduces the time it takes for a user to navigate a timeline of data and provides more efficient tools for researching, editing or producing a sequence of images.
Freeman and Berry may not explicitly teach	 clearing the display panel, then displaying the first image subset at the display panel.  
However, Ubillos teaches 
clearing the display panel, then displaying the first image subset at the display panel (i.e. para. [0052], it is noted in Fig. 4A-E, that “as the playhead is moved from the left of the thumbnail (playhead position 1) to the right of the thumbnail (playhead position 5), frames corresponding to the positions of the playhead are displayed in the preview pane 115”, the preview pane is replaced with images corresponding to the selected thumbnail 205).  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add clearing the display panel, then displaying the first image subset at the display panel, to Freeman-Berry’s playback system for a medical device, with clearing the display panel, then displaying the first image subset at the display panel as taught by Ubillos. One would have been motivated to combine Ubillos with Freeman-Berry, and would have had a reasonable expectation of success as the combination reduces the tediousness involved in viewing and editing a series of images.

Claim 19:
Freeman, Berry, and Ubillos teach the method of claim 18.
Berry teaches further comprising:	generating (i.e. para. [0027], initiate the creation of a new timeline marker for addition to the collection of existing timeline markers) a second image subset (i.e. Fig. 14, Chapter 2) from the (i.e. para. [0020], A timeline marker's in and out points may be redefined to designate a different time interval of the timeline) and an end, fourth key frame of the second image subset from the plurality of image frames of the (i.e. para. [0020], so that the timeline marker's in point may be adjusted to coincide with a different starting point on the timeline, and its "out" point may be reset to align with a different stopping point or ending point on the timeline) responsive to a user input, where at least a portion of the second image subset overlaps at least a portion of the first image subset (i.e. it is noted in Fig. 14, that a first marker “Subclip 1” corresponds to time 03:38:01 to 04:25:27, and a second marker “Chapter 2” corresponds to time 03:42:24 to 04:40:15. Wherein a portion of “Chapter 2” overlaps with “Subclip 1”);	 while generating the second image subset: generating a second label for the second image subset from a frame number of the third key frame and a frame number of the fourth key frame (i.e. para. [0017], it is noted in the Marker List panel that, “a timeline marker's in and out points may define or designate a particular time interval of the timeline”, wherein Fig. 14, marker “Chapter 2” may correspond to when a user has selected the “in” and “out” time points of 03:42:24 to 04:40:15);	 displaying the second label at a second tab of the graphical user interface horizontally adjacent to the first tab (i.e. it is noted in Fig. 14, that marker “Chapter 2”, is displayed with “in” and “out” times of 03:42:24 to 04:40:15, wherein it is noted that the timeline marker is horizontally adjacent to the Monitor tab);	Ubillos further teaches
responsive to a selection of the second tab, clearing the display panel, then displaying the second image subset at the display panel (i.e. para. [0052], it is noted in Fig. 4A-E, that “as the playhead is moved from the left of the thumbnail (playhead position 1) to the right of the thumbnail (playhead position 5), frames corresponding to the positions of the playhead are displayed in the preview pane 115”, the preview pane is replaced with images corresponding to the selected thumbnail 205).  

Claim 20:
 Freeman, Berry, and Ubillos teach the method of claim 19. 
Freeman teaches a medical image dataset (i.e. para. [0194], the playback interface 125 may enable the user to playback data based on a specific medical condition of the patient). 
Berry further teaches
wherein the first image subset includes a larger, first range of image frames of the (i.e. it is noted in Fig. 14, that maker “Chapter 2” corresponds to time 03:42:24 to 04:40:15, totaling 58 seconds of frames), the (i.e. it is noted in Fig. 14, that maker “Subclip 1” corresponds to time 03:38:01 to 04:25:27, totaling 47 seconds of frames), and the second range of image frames of the medical imaging dataset is nested within the first range of image frames of the medical imaging dataset (i.e. it is noted in Fig. 14, that parts of “Subclip 1” are nested within “Chapter 2”, wherein a user could in para. [0037], “redefinition of a timeline marker's time interval may be achieved by dragging a handle that moves the in point and a dragging a handle that moves the out point” in order to drag the handles of “Subclip 1” completely with in “Chapter 2”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171